PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,764,753
Issue Date: September 19, 2017
Application No.15/135,943
Filing or 371(c) Date: April 22, 2016
Attorney Docket No. 4957P4530


:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed November 02, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3½ year maintenance fee by 
September 20, 2021. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED1.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Since power of attorney has only recently been assigned, it is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue. Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that the delay in paying the maintenance fee under 37 CFR 1.378(b) was intentional, petitioner must notify the Office.  See 37 CFR 11.18.

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 It is noted that applicant has previously submitted the petition fee (fee code 3558) in the amount of $500 and the 3½ year maintenance fee (fee code 3551) in the amount of $525 on November 01, 2021.